DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, there is no teaching or suggestion in the art of record disclosing a display panel comprising a display region with a first display region and a second display region, wherein the first display region has a density of pixel units smaller than a density of pixel units in the second display region, configured in accordance with the combination of limitations of claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-17.
Regarding claims 18-20, there is no teaching or suggestion in the art of record disclosing a display device, comprising a light sensation unit and a display panel, wherein the display panel comprises a display region with a first display region and a second display region, wherein the first display region has a density of pixel units smaller than a density of pixel units in the second display region, configured in accordance with the combination of limitations of claim 18.  Therefore, independent claim 18 is deemed allowable along with its dependent claims 19-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/27/21